JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00241-CV

                               MARTHA SORUM, Appellant

                                              V.

                               KERRICK CASTLE, Appellee

    Appeal from the 268th District Court of Fort Bend County. (Tr. Ct. No. 12-DCV-
                                       202865).

         Appellant, Martha Sorum, has filed an unopposed motion to dismiss the appeal.
After due consideration, the Court grants the motion to dismiss. Accordingly, the Court
dismisses the appeal.

         The Court orders that costs are taxed against the party incurring same.

         The Court orders that this decision be certified below for observance.

Judgment rendered April 7, 2015.

Judgment rendered by panel consisting of Chief Justice Radack and Justices Brown and
Lloyd.